NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

JAMES H. SWEETMAN,                      )
                                        )
             Appellant,                 )
                                        )
v.                                      )      Case No. 2D17-4288
                                        )
KATHLEEN I. SWEETMAN,                   )
                                        )
             Appellee.                  )
                                        )
                                        )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Lee
County; Lee A. Schreiber, Judge.

Matthew P. Irwin of Men's Rights Law
Firm, Cape Coral, for Appellant.

Ryan M. O'Halloran of O'Halloran &
O'Halloran, Fort Myers, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.